Case: 14-31353      Document: 00513246404         Page: 1    Date Filed: 10/26/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                      No. 14-31353                      October 26, 2015
                                                                          Lyle W. Cayce
ROBERT NAMER, doing business as Voice of America,                              Clerk


              Plaintiff - Appellant

v.

BROADCASTING BOARD OF GOVERNORS; VOICE OF AMERICA,

              Defendants - Appellees




                   Appeal from the United States District Court
                      For the Eastern District of Louisiana
                             USDC No. 2:12-CV-2232


Before BENAVIDES, DENNIS, and COSTA, Circuit Judges.
GREGG COSTA, Circuit Judge:*
       Since its first transmission in Germany in 1942, the Voice of America
(VOA) has served as the official news outlet of the United States government
in foreign lands during wars both hot and cold. Among other historic events,
it broadcast the “I Have a Dream” speech and Neil Armstrong’s walk on the
moon. Once operated as just a radio broadcast, VOA is now a multimedia
organization reaching people through shortwave and FM radio, television,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-31353      Document: 00513246404    Page: 2   Date Filed: 10/26/2015



                                  No. 14-31353
and—not surprisingly in today’s world—two websites, insidevoa.com and
voanews.com. Defendant Broadcasting Board of Governors (“the Board”) is the
agency that operates VOA. It registered a trademark for “Voice of America” in
2005.
        Plaintiff Robert Namer has also been using the name “Voice of America”
for years. He first used it as the name of his radio program and more recently
has operated the website thevoiceofamerica.com. He filed this lawsuit against
the Board seeking a declaratory judgment that he had the right to use the
name “Voice of America,” despite the Board’s registered trademark.           The
district court rejected that claim and instead ruled in favor of the Board on its
counterclaim for trademark infringement.          That ruling resulted in an
injunction preventing Namer from using the website.
        Namer raises a host of issues on appeal, but we can consider only the
two that he raised below: (1) a laches defense based on the Board’s delay in
bringing an infringement claim, and (2) the reliability of the consumer survey
the Board used to establish a likelihood of confusion. Finding no error in the
district court’s treatment of these issues, we AFFIRM.
                                         I.
        Namer began using the name “Voice of America” in 1968 in seminars,
lectures, print, radio shows, and television broadcasts. He incorporated “Voice
of America, Inc.” in Louisiana in 1977. Namer says he chose this name because
he felt that “someone had to voice their opinion about the things and the news
and the politics going on in our country” and he “chose to be that person.” In
1991, he began hosting a radio program he called “Voice of America.” Seven
years later, during the dot-com boom, Namer purchased the domain name
thevoiceofamerica.com.
        As for the Board, despite the long history of the government-run Voice of
America, it did not file an application to trademark “Voice of America” until
                                        2
    Case: 14-31353    Document: 00513246404      Page: 3   Date Filed: 10/26/2015



                                 No. 14-31353
2005. Prior to that, in 2000, the Board sent a letter to Namer stating that it
had the exclusive legal right to use the name “Voice of America” and
demanding that Namer stop using the name in his radio program. The letter
made no mention of the website. Namer asserts that he orally informed the
Board about the domain name thevoiceofamerica.com at that time, but the
Board disputes this. The parties had no further interaction until 2011, when
the Board sent a cease-and-desist letter to Namer notifying him that it had
registered the “Voice of America” mark. Namer refused to stop using the name
and refused to accept the Board’s proposal that he instead use the domain
name namersvoiceofamerica.com. The Board next filed a complaint with the
National Arbitration Forum, under the Uniform Domain Name Dispute
Resolution Policy, seeking transfer of the domain name thevoiceofamerica.com.
The arbitrator ordered the transfer of the domain name to the Board.
      Namer then filed this suit.      The district court granted summary
judgment to the Board on its infringement counterclaim, finding that the
Board had established the elements of the claim as a matter of law and that
Namer had not met his burden of establishing a laches defense. The district
court granted injunctive relief preventing Namer from further infringing the
Board’s “Voice of America” mark.
                                           II.
      Namer’s only challenge to the district court’s ruling that the Board had
proven infringement is his argument that the survey the Board relied on to
establish confusion should have been excluded. We review the admission or
exclusion of expert testimony for abuse of discretion. Gen. Elec. Co. v. Joiner,
522 U.S. 136, 143, (1997). “The district court’s ruling will not be disturbed on
appeal unless it is manifestly erroneous.” United States v. Valencia, 600 F.3d
389, 423 (5th Cir. 2010).


                                       3
     Case: 14-31353      Document: 00513246404        Page: 4     Date Filed: 10/26/2015



                                     No. 14-31353
      As part of its proof to establish a likelihood of confusion, the Board
presented the testimony of Bruce Isaacson. Isaacson conducted a study using
individuals who would likely visit Namer’s website, the accused infringing
product, as the “universe” of consumers relevant to the survey.                   Namer
contends that the proper universe would be those individuals who would be
visiting the Board’s “Voice of America” websites. The difference is that the
government-run “Voice of America” targets international audiences, whereas
Namer’s website is aimed at those living in the United States. 1
      The survey the Board relied on used the right sample of potential
consumers.      We have repeatedly explained that a survey estimating the
likelihood of confusion resulting from an infringing mark should sample “those
purchasers most likely to partake of the alleged infringer[’]s goods or services.”
Exxon Corp. v. Tex. Motor Exch. of Hous., Inc., 628 F.2d 500, 507 (5th Cir. 1980)
(quoting Amstar Corp. v. Domino's Pizza, Inc., 615 F.2d 252, 264 (5th Cir.
1980)). When Domino Sugar sued then-nascent Domino’s Pizza for trademark
infringement, we found Domino Sugar’s survey to be deficient because it only
contacted “women found at home during six daylight hours who identified
themselves as the member of the household primarily responsible for grocery
buying.” Amstar Corp., 615 F.2d at 264. These likely consumers of sugar were
not the relevant sample; “young, single, male college students” likely to order
pizza for delivery were. 2 Id.        That the survey should focus on potential
consumers of the infringing product flows logically from the infringement




      1  Namer refused to respond to discovery requests concerning the demographics of the
viewers who visited his website on the grounds that it was not relevant. Isaacson therefore
conducted a survey of a “cross-section of visitors reflecting a spectrum of knowledge or
familiarity with the subject matter at issue” and “who would be likely to visit [Namer’s]
website.”
       2 We would venture that today there are more male purchasers of sugar at the grocery

store and more female college students ordering pizza than there were in 1980.
                                            4
     Case: 14-31353       Document: 00513246404          Page: 5     Date Filed: 10/26/2015



                                       No. 14-31353
inquiry, which seeks to determine whether those viewing the mark of the
alleged infringer would be confused. 6 J. Thomas McCarthy, McCarthy on
Trademarks and Unfair Competition § 32:159 (4th ed. 2015). There is no
confusion to assess for viewers of the infringed product; those consumers are
using the good or service of the actual trademark holder.                      It was thus
appropriate for Isaacson to survey potential consumers of Namer’s website to
determine if they might be confused into believing they were viewing the
website of the government-run VOA (and 19.1% of them were confused).
                                           III.
       Namer’s primary argument is that he is entitled to a laches defense. He
contends that even if he was infringing the Board’s registered trademark, the
Board’s delay in seeking legal action against him bars the infringement claim.
A prima facie case of laches requires the alleged infringer to show: (1) delay in
the senior user’s asserting its trademark rights, (2) lack of excuse for the delay,
and (3) undue prejudice to the alleged infringer caused by the delay. Bd. of
Supervisors for Louisiana State Univ. Agric. & Mech. Coll. v. Smack Apparel
Co., 550 F.3d 465, 490 (5th Cir. 2008). 3 The district court found that Namer
failed to establish the final requirement of prejudice. That ruling stands on
even stronger footing in light of an intervening decision from our court.
Pennzoil-Quaker State Co. v. Miller Oil & Gas Operations, 779 F.3d 290 (5th
Cir. 2015).


       3  The Board argues that even if Namer could establish a laches defense, laches does
not provide a defense to injunctive relief, which is all that it sought and obtained. Indeed,
we have recognized that a “finding of laches alone ordinarily will not bar the plaintiff’s
request for injunctive relief.” Conan Properties, Inc. v. Conans Pizza, Inc., 752 F.2d 145, 152
(5th Cir. 1985). The reason is that the right of the public not to be confused may outweigh
any inequity caused by the trademark holder’s delay in suing. 6 J. Thomas McCarthy,
McCarthy on Trademarks and Unfair Competition § 31:10 (4th ed. 2015). That public
interest in preventing confusion seems especially strong with respect to Voice of America,
which plays a role in the foreign policy of the United States. But we need not reach decide
this in light of our conclusion that Namer has not established a prima facie case of laches.
                                              5
    Case: 14-31353    Document: 00513246404      Page: 6   Date Filed: 10/26/2015



                                 No. 14-31353
      Pennzoil-Quaker State emphasized that an assertion of “undue
prejudice” based on economic loss requires a showing that the infringer was
“making significant investment decisions or building the bulk of its business
based on the reasonable assumption that it had permission to use the plaintiff's
marks, and that such investment or capital would be lost if the defendant could
no longer use the mark.” Id. at 296. The court noted that an infringer may be
able to show undue prejudice when he used the mark to “expand” his business,
but that prejudice will rarely be shown when the infringer merely “used the
infringing mark in commerce.” Id. at 298.
      Continued routine use of the website during the time when the Board
allegedly sat on its rights is all that Namer has established. Even for that
routine operation, Namer has not introduced any evidence showing the amount
of money spent. And although he argues that “he continued to invest in the
operation and expansion of the business,” he produced no evidence to that
effect. In fact, Namer refused to respond to discovery requests concerning
income, revenue, or expenses related to his operation of the website, asserting
that the requested information “had no bearing” on the case. The failure to
respond to that discovery, or otherwise submit any evidence establishing his
investment in the website, prevents Namer from establishing economic
prejudice.
      For the first time on appeal, Namer argues that the Board’s delay in
bringing an infringement claim prejudiced his litigation strategy. As that issue
was not raised below, we will not consider it. Celanese Corp. v. Martin K. Eby
Const. Co., 620 F.3d 529, 531 (5th Cir. 2010).


                                    IV.
      The same problem that doomed his trial prejudice argument infects the
other arguments Namer raises on appeal: (1) that the First Amendment limits
                                       6
    Case: 14-31353   Document: 00513246404     Page: 7   Date Filed: 10/26/2015



                                No. 14-31353
the application of the Lanham Act to his website under Rogers v. Grimaldi,
875 F.2d 994 (2d. Cir. 1989); (2) that the Board is acting contrary to its
controlling statutes and thereby violating Namer’s due process rights; and (3)
that he has a “prior use” defense under 15 U.S.C. § 1115(b)(5). Because Namer
did not sufficiently raise these arguments in the district court, we do not
consider them.
      The district court’s judgment is AFFIRMED.




                                      7